Citation Nr: 0019481	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  96-42 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury, to include a fracture and scars.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1956 to 
December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which, in pertinent part, denied the 
veteran's application to reopen a claim of entitlement to 
service connection for residuals of a neck injury, to include 
a fracture and scars.

This matter was remanded in October 1997 for the purpose of 
obtaining additional medical and Social Security 
Administration records.  This case has been returned to the 
Board for appellate review.

In a statement received by the RO in February 2000, the 
veteran withdrew the following issues from appellate status: 
Service connection for residuals of measles, residuals of a 
right ankle fracture, residuals of a left eye injury, 
residuals of multiple rib fractures, hepatitis with jaundice, 
and residuals of a nasal injury, to include scars.  
Accordingly, the only issue that remains on appeal is whether 
new and material evidence has been submitted to reopen a 
claim for service connection for residuals of a neck injury, 
to include a fracture and scars. 


FINDINGS OF FACT

1.  A January 1986 Board decision denied the veteran's claims 
of entitlement to service connection for a back disorder, to 
include residuals of a neck injury, and  scars of the neck.

2.  The evidence associated with the claims file subsequent 
to the January 1986 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of the January 1986 Board decision; the additional evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's January 1986 decision, denying entitlement to 
service connection for a back condition, to include residuals 
of a neck injury, and scars of the neck, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the Board's January 1986 
decision is not new and material; the claim for service 
connection for residuals of a neck injury, to include a 
fracture and scars, is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for service connection for a back 
condition, to include residuals of a neck injury, and scars 
of the neck were denied in a January 1986 Board decision.  
The decision was based on the fact that objective evidence of 
chronic back or neck disorder and neck scars during service 
or within a close proximity to separation had not been 
presented.  The veteran attempted to reopen his claim and the 
RO issued denials in September 1995 and May 1996.

The Board notes that unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  A claim denied by a final decision may not be 
reopened and readjudicated by the VA, except on the basis of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication. Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The veteran essentially contends that he sustained a neck 
injury in a motorcycle accident while on active duty in March 
1959, which resulted in a fracture of the neck (cervical 
spine) and scars.  The relevant evidence of record at the 
time of the Board's January 1986 decision consisted of March 
1959 service documents, which indicated that the veteran was 
placed on the sick list for a possible fracture of the neck, 
and was returned to duty eight days later; VA outpatient 
treatment records from 1985 and 1986; 1972 and 1973 private 
medical records; and 1985 lay statements concerning 
observations of the veteran's health.  The veteran's service 
medical records were apparently destroyed in the 1973 fire at 
the National Personnel Records Center.  There was no post-
service medical evidence of a neck or cervical spine 
disability until many years after service, and the record 
failed to contain medical evidence of a link between a post-
service neck or cervical spine disability and any incident of 
service, including the motorcycle accident.
Evidence received by VA subsequent to the January 1986 Board 
decision included a statement from a VA physician, dated in 
March 1994, indicating that the veteran was disabled due to 
low back syndrome; a statement from Virginia G. King, D.C., 
dated in April 1994, indicating that the veteran complained 
of back, neck, and shoulder pain; a lay statement from 
friend, dated in May 1996, indicating that the veteran was in 
a neck cast and had scars all over his body when she saw him 
on leave from the service; another lay statement, dated in 
1986 but received by the RO in May 1996, also indicating that 
the veteran was in a neck cast when he came home on leave 
after being in a motorcycle accident; VA outpatient treatment 
records, dated from April 1994 to January 1997, which are 
negative for treatment of a neck disability or facial scars; 
May 1994 Social Security Administration records pertaining to 
a grant of disability benefits based on severe degenerative 
disk disease of the low back, osteoarthritis, alcohol 
addiction, and an anxiety disorder; and additional service 
documents dated April, May, June, September, and October 1959 
but received in September 1996 containing no additional 
findings specific to the veteran's neck injury.

The newly received evidence, while not of record in 1986, is 
nevertheless not new and material.  The additional evidence, 
including lay statements, is essentially cumulative in nature 
in that it tends to prove elements that were already 
established at the time of the 1986 Board decision: that the 
veteran sustained a neck injury while on active duty, which 
necessitated treatment, and that there is post-service 
medical evidence of a cervical spine disability many years 
after service.  What was missing then and continues to be 
absent in the record is medical evidence of a nexus between a 
current neck or cervical spine disability or neck scars and 
an incident of service, to include the motorcycle accident.  
The additional evidence in question is not material as it 
does not tend to show that a neck or cervical spine 
disability, or neck scars, are linked to service.  The lay 
statements from the veteran and friends of the veteran are 
not material evidence since lay assertions of medical 
causation cannot serve as a predicate to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of service 
connection for residuals of a neck injury, to include a 
fracture and scars, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

